DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	The amendment filed on February 11th 2021 has been entered. Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20 stand amended with claims 1 – 20 pending. 
Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “A computer-implemented method for asset management, the method comprising: receiving, from a target user  who accesses a distributed database of a blockchain network, a user input comprising a request to generate an asset object in the blockchain network, the blockchain network comprising an account object and a contract object, wherein the request is signed using a private key associated with the target user; in response to receiving the user input, performing an identity authentication of the target user based on a public key corresponding to the private key; determining, based on the user input, an asset type of the asset object; initiating, in the blockchain network, the contract object to generate the asset object based on the asset type, the asset object comprising a digital asset corresponding to a physical asset associated with the target 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1- 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kweku Halm/
Examiner 
Art Unit 2166 
02/21/2020

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166